Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 09/07/2021 has been considered.
Claims 21-22, 30, 36, 38, and 40 are amended. Claims 21-40 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21-24, 30-33, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172704 to Atagun et al., in view of .S. Patent Application Publication No. 2012/0066005 to Stewart et al., and further in view of International Publication No. WO 2015/187558 to Mcgill et al.
With regard to claims 21, 36, and 40, Atagun discloses a method comprising: 
assigning, by an invoice distribution server, a plurality of entities associated with a customer of a plurality of service policies, wherein each of the service policies has a respective type, and wherein the customer includes a plurality of entities (paragraphs 20-21, To create the shared pool, a user may perform several tasks such as establishing configuration details including, for example: 1) setting up policies to establish the privileges and/or obligations governing the shared pool, for example, setting uses or purposes for the shared pool (e.g., sharing monthly roommate expenses, purchasing an item, making a donation to charity, paying a subscription, etc.), determining how payments are to be split between the users (amounts, percentages, etc.), setting forth the contribution requirements of the users, setting forth the termination conditions for the shared pool, setting forth a description of the roles of the users, and/or any other appropriate terms and conditions. For example, there may be one or more Shared Pool Owners or Administrators. Shared Pool Owners or Administrators may have various controls such as being able to add and remove a plurality of service policies”. Examiner notes that setting uses or purposes for the shared pool (e.g., sharing monthly roommate expenses, purchasing an item, making a donation to charity, paying a subscription, etc.) can be considered as “wherein each of the service policies has a respective type”. Examiner notes that the owner of each shared pool can invite/add one or more members, which is considered as “the customer includes a plurality of entities”), and wherein each entity of the plurality of entities has a unique location (paragraphs 74 and 99, Examiner notes that a physical address associated with a member can be considered as “each entity…has a unique location”); 
receiving, by the invoice distribution server from a computing device, an allocation request at a first time, wherein the allocation request comprises an indication of how a customer would like to allocate costs amongst the plurality of entities (paragraph 22, all individual members may not be equal contributors of the shared pool. Different individual members may pay different amounts of a single payment. For example, a shared pool policy may be set up such that members have an obligation to equally split a payment amount for a transaction. In other examples, the amount to cover a transaction may be split between the members according to unequal percentages or amounts, that is, one member may be obligated to pay 50% of a total amount, a second member may be obligated to pay 25% of the total amount, and a third member may be obligated to pay 25% of the total amount (for a $100 item, User A pays 
generating, by the invoice distribution server, distribution rules in accordance with the allocation request, wherein generating the distribution rules comprises: determining respective distribution rules associated with each of a plurality of types of service policies; and assigning a location identifier to each entity of the plurality of entities, wherein each location identifier is indicative of the unique location of a corresponding respective entity of the plurality of entities (paragraphs 22, 32, 35, 50, 74, and 99, Each participant member of the shared pool is assigned/invited by the host of the shared pool, wherein the participant member can be invited from a list of members. funds may be pulled from each member's funding sources in appropriate amounts according to the rules set up by each member of the shared pool and/or according to any policies governing the shared pool. The user identifier 1300 may include one or more attributes related to the user 302, such as personal information related to the user 302 (e.g., one or more user names, passwords, photograph images, biometric ids, addresses, phone numbers, etc.). Each user profile/identifier includes a physical address, wherein the physical address is assigned to each member. Examiner notes that a distribution rule (50-50 or 50-25-25) is determined based on a rental service type associated with pre-setup policies, which is considered as “determining respective distribution rules associated with each of a plurality of types of service policies”. Examiner notes that the 
receiving, by the invoice distribution server, a service premium of a first service policy of the plurality of service policies at a second time (paragraphs 58 and 68,The online subscription service may then be able to make a payment call to pull a recurring, e.g., monthly subscription amount from the user's payment provider service account using the authorization token. In one or more embodiments, a pull from a shared pool may be triggered from a merchant pull. For example, User 1 (U1) wants to sign up for an online service, e.g., Netflix.RTM., and share the cost with his roommate (U2)); 
determining a type of the first service policy (paragraphs 19-20 and 22, setting up policies to establish the privileges and/or obligations governing the shared pool, for example, setting uses or purposes for the shared pool (e.g., sharing monthly roommate expenses, purchasing an item, making a donation to charity, paying a subscription, etc.), determining how payments are to be split between the users (amounts, percentages, etc.), setting forth the contribution requirements of the users, setting forth the termination conditions for the shared pool, setting forth a description of the roles of the users, and/or any other appropriate terms and conditions. Examiner notes that splitting policies for sharing monthly roommate expenses and splitting policies for determining a type of the first service policy”);
allocating a respective portion of the costs associated with the service premium in accordance with the determined type of the first service policy (paragraphs 20, 58, 68, 72-73, and 99, The online service may then be able to make a payment call, for example, to pull the monthly subscription amount from U1's payment provider service account using this authorization token. When the online service makes this call, the payment provider service may determine that the funding source setup by U1 is a shared pool and may in turn pull the appropriate amounts from each of the pool members' funding sources (e.g., payment provider service accounts) using the funding sources configured by the individual account holders. To create the shared pool, a user may perform several tasks such as establishing configuration details including, for example: 1) setting up policies to establish the privileges and/or obligations governing the shared pool, for example, setting uses or purposes for the shared pool (e.g., sharing monthly roommate expenses, purchasing an item, making a donation to charity, paying a subscription, etc.), determining how payments are to be split between the users (amounts, percentages, etc.), setting forth the contribution requirements of the users, setting forth the termination conditions for the shared pool, setting forth a description of the roles of the users, and/or any other appropriate terms and conditions. Examiner notes that an equally splitting policy for a subscription service for roommates is determined and the system can allocate a subscription premium between roommates based on the determined splitting policy for the subscription service between roommates, which is considered as “allocating a respective portion of the costs in accordance with the determined type of the first service policy”); and
generating, by the invoice distribution server, a plurality of invoices based on the distribution rules and the service premium, wherein each invoice of the plurality of invoices is based at least in part on the type of the first service policy and associated with the location identifier corresponding to a respective entity of the plurality of entities (paragraphs 41 and 99, In an embodiment, in addition to any policies governing the shared pool, a shared pool member may opt in to receive an authorization notification when certain activity occurs with respect to the shared pool. For example, a member may opt in to be notified every time a transaction occurs (e.g., a purchase is made) using the shared pool in which they are a participant, or when a transaction in which they are a participant is over a certain amount or quantity limit, or when any other appropriate shared pool activity occurs. For users or members that opt in to receive authorization notifications, the system may send a notification to their registered user device providing details of the activity, and providing an ability for the user to accept or reject the transaction. Examiner notes that a notification for a subscription service premium, which is determined based on the splitting policy for the subscription service between the members, is generated and distributed to each of a plurality of members, which is considered as “generating a plurality of invoices… wherein each invoice of the plurality of invoices is based at least in part on the type of the first service policy”. Examiner notes that the physical address is considered as “a location identifier” and each physical address is associated with each participated member, which is 
However, Atagun does not disclose the service policy and the service premium is related to an insurance policy and an insurance premium; allocating a respective portion of the costs associated with the service premium in accordance with each location identifier.
However, Stewart teaches the service policy and the service premium is related to an insurance policy and an insurance premium (querying a database for a second set of existing data associated with a regulator, which regulates insurance policies in a geographic area comprising the location; and calculating a pure premium based on constant values and an analysis of the data in the first set and the second set. One aspect of the invention is to define territories based on latitude and longitude coordinates.  This method allows insurance providers to more finely segment policy pricing based on geographic characteristics and provides more pricing points than current structures.  For purposes of this application, the system is called Geographic Rating Identification (GRID) Based Rating and utilizes latitude and longitude coordinates to determine the Location Rating Factors (LRFs) that may apply to a policy. The latitude and longitude coordinates are components of an unique identifier, GRID ID, which is used to identify each GRID cell, paragraphs 15, 41, and 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Atagun to include, the service policy and the service premium is related to an insurance policy and an insurance premium, as taught 
However, Mcgill teaches allocating a respective portion of the costs associated with the service premium in accordance with each location identifier (turning to the "global distribution of risk" section 2404, premium distribution is broken down by cedent location, identifying, for each geographic location presented on a map illustration, the insurance marketplace GWP as well as the reinsurer's (subscriber) percentage share. Examiner notes that premium distribution/share is determined based on risk associated with cedent locations, which is considered as "allocate premium in accordance with each location identifier", paragraph 167).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Atagun to include, allocating a respective portion of the costs associated with the service premium in accordance with each location identifier, as taught in Stewart, in order to advise clients on making advantageous insurance decisions (Mcgill, paragraph 5).
With regard to claims 22 and 37, Atagun discloses the indication of how a customer would like to allocate costs associated with an insurance policy of the plurality of insurance policies specifies a percentage of the costs to be allocated to each of a plurality of entities associated with the insurance policy (paragraphs 22 and 63).  
With regard to claim 23, Atagun discloses sending the plurality of invoices to the plurality of entities associated with the insurance policy in accordance with the distribution rules (paragraphs 41 and 45).  
claim 24, Atagun discloses generating the distribution rules comprises: generating a first rule that assigns a location identifier to each entity of the plurality of entities (paragraph 99, The user identifier 1300 may include one or more attributes related to the user 302, such as personal information related to the user 302 (e.g., one or more user names, passwords, photograph images, biometric ids, addresses, phone numbers, etc.). Examiner notes that when the user creates a user profile/identifier, the location/address is assigned to the user); generating a second rule that allocates a respective portion of the costs to each location identifier (Atagun, paragraphs 81 and 99, the individual member making the payment may select the contributors and set the percentage or amount that each contributing member needs to pay.); generating a third rule that ensures that a sum of each portion of the costs is equal to the insurance premium (Atagun, paragraphs 81 and 84-85); and storing the first rule, the second rule, and the third rule in a first database associated with the invoice distribution server (paragraph 106, The payment service provider 308, in one embodiment, may be configured to maintain one or more user accounts and recipient accounts in an account database 4220, each of which may include account information 4240 associated with one or more individual users (e.g., user 302) and recipients (e.g., one or more merchants associated with recipient servers 1400)).  
With regard to claim 30, the combination of references discloses receiving, from the computing device, a second request, the second request comprising a second indication of how the customer would like to allocate costs associated with the first insurance policy between the plurality of entities (Atagun, paragraphs 22 and 63, Stewart teaches the service policy and the service premium is related to an insurance 
With regard to claim 31, Atagun discloses the second indication specifies a percentage of the costs to be allocated to each of the plurality of entities (paragraphs 22, 37 and 63).  
With regard to claim 32, Atagun discloses generating additional rules, wherein the additional rules are configured to implement the second request during the date range (paragraphs 37 and 43, Once the invited user has a current account with the payment service provider, the invited user may review and decide whether to accept any terms and conditions set forth in any applicable policies governing the shared pool, including, for example, termination conditions, roles of the users or members, contribution requirements, percentages or amounts due by each user or member, etc. Examiner notes that adding a new member request can be considered as “the second request” and the new percentages due for each user based on a new member contribution during the certain time can be considered as “the additional rules are configured to implement the second request during the date range”).  
claim 33, Atagun discloses executing, by the invoice distribution server, the distribution rules to allocate portions of the insurance premium to the plurality of entities in accordance with the first request and the second request (paragraphs 37, 43, and 81, Examiner notes that adding/ removing/managing members request in a shared pool can be considered as “the second request” and the shored pool distribution and allocation details can be modified based on the first and the second requests).  
With regard to claim 35, Atagun discloses assigning the plurality of entities comprises associating a respective identifier with each entity of the plurality of entities (paragraphs 15 and 99, Shared pool members may be any individual person or entity including, for example, individuals in personal or business relationships, employees, friends, family, or anyone.).  
With regard to claim 38, Atagun discloses one of the plurality of entities is not associated with the first insurance policy (paragraph 81, As such, the friend member may use this shared pool mechanism to authorize the individual member making the payment to `pay on his or her behalf`. Examiner notes that an individual who is not associated with the service/insurance policy can be requested to pay for an individual who is associated with the service/insurance policy).  
Claims 25-29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172704 to Atagun et al., U.S. Patent Application Publication No. 2012/0066005 to Stewart et al., and International Publication No. WO 2015/187558 to Mcgill et al., and further in view of U.S. Patent Application Publication No. 2007/0265962 to Bowe JR. et al.
claims 25-28 and 39, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose receiving, by the invoice distribution server from the computing device, a start date specifying when to start implementing the request;4819-3844-3812 1 - 13 -Atty Dkt. No.: 069251-0115 the start date comprises a date on which the request is received from the computing device; the start date comprises a future date on which the request is to be implemented; and receiving, from the computing device of the customer, an end date specifying when to stop implementing the request, wherein the start date and the end date form a date range during which the request is to be implemented. 
However, Bowe teaches receiving, by the invoice distribution server from the computing device, a start date specifying when to start implementing the request;4819-3844-3812 1 - 13 -Atty Dkt. No.: 069251-0115 the start date comprises a date on which the request is received from the computing device; the start date comprises a future date on which the request is to be implemented; and receiving, from the computing device of the customer, an end date specifying when to stop implementing the request, wherein the start date and the end date form a date range during which the request is to be implemented (the automatic invoice generation may be selectively enabled for each contract line item via an "Auto Invoice" flag. This flag may be set (or checked, e.g., by default) to enable automatic generation of invoices for the contract line item, and may be reset (or unchecked, e.g., manually) to disable the feature. Any number of line items in any number of contracts may thus be automatically invoiced to generate any number invoices, each of which may include any number of invoice line items. The automatic and flexible generation of invoice line items from contract line items can greatly simplify the management of contracts. The invoice  Invoice Plan form applet 480 includes various fields used to define a specific invoice plan for the selected agreement line item. Future date, Start and End date and Invoice schedule, paragraph 8, 10, 40, 43, 54 and table 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, receiving, by the invoice distribution server from the computing device, a start date specifying when to start implementing the request;4819-3844-3812 1 - 13 -Atty Dkt. No.: 069251-0115 the start date comprises a date on which the request is received from the computing device; the start date comprises a 
With regard to claim 29, Atagun discloses the invoice distribution server automatically generates the plurality of invoices using the distribution rules and the insurance premium when the second time is between the start date and the end date (paragraphs 41 and 58).  
Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172704 to Atagun et al., U .S. Patent Application Publication No. 2012/0066005 to Stewart et al., and International Publication No. WO 2015/187558 to Mcgill et al., and further in view of U.S. Patent Application Publication No. 2013/0073318 to Feldman et al.
With regard to claim 34, the combination of references substantially disclosed the claimed invention, however, the combination of references does not disclose the invoice distribution server automatically executes the distribution rules based upon the second request when the second time is within the date range specified in the second request and based upon the request when the second time is outside of the date range.  
However, Feldman teaches the invoice distribution server automatically executes the distribution rules based upon the second request when the second time is within the date range specified in the second request and based upon the request when the the invoice distribution server automatically executes the plurality of rules based upon the second allocation in the second request during the date range specified in the second request and based upon the first allocation in the first request outside of the date range”,  paragraphs 26, 29, 44, 55, and 58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the invoice distribution server automatically executes the distribution rules based upon the second request when the second time is within the date range specified in the second request and based upon the request when the second time is outside of the date range, as taught in Feldman, in order to provide an output signal to an insurance computer system having data indicative of the user-initiated policy transaction (Feldman, paragraph 10).
Response to Arguments
Applicants' arguments filed on 09/07/2021 have been fully considered but they are not fully persuasive especially in light of the new reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose or teach wherein each of the service policies has a respective type; determining respective distribution rules associated with each of a plurality of types of service policies; determining a type of the first service policy; allocating a respective portion of the costs associated with the service premium in accordance with the determined type of the first service policy and each location identifier; each invoice of the plurality of invoices is based at least in part on the type of the first service policy”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ARIEL J YU/Primary Examiner, Art Unit 3687